Citation Nr: 0920637	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to July 
1972 and from August 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The issues of entitlement to service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left hip disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Hepatitis C has not been shown to be casually or 
etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in February 2004.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, 
Social Security Administration (SSA) records, and private 
treatment records pertinent to the years after service.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

The Board concludes an examination is not needed in this case 
because the Veteran's service treatment records are absent 
for evidence of hepatitis C or any risk factors during 
service.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  Although the Veteran has a current 
diagnosis of hepatitis C, there is no indication of a causal 
connection between this diagnosis and the Veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service). Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
hepatitis C.  The Veteran contends that he contracted 
hepatitis C during service by not being able to wash 
properly, using unclean silverware, and bandaging wounded 
service members.  The Board acknowledges that private 
treatment records dated in December 2001 provide that the 
Veteran currently has hepatitis C.  However, in order to 
establish service connection, there must be competent 
evidence establishing an etiological relationship between an 
injury in service and the current disability.  After careful 
consideration, the Board concludes that this element is 
lacking and therefore the Veteran is not entitled to service 
connection for hepatitis C.

The Veteran's service treatment records are negative for 
findings of hepatitis C.  Additionally, the pre and post- 
service medical evidence is negative for an indication that 
the Veteran's hepatitis C is related to his active service.  
In addition, on a February 2004 hepatitis C questionnaire, 
the Veteran stated that he had used intravenous drugs, used 
intranasal cocaine and had blood transfusions in 1979 and 
1984.  In this regard, VAMC and private treatment records 
document an extensive history of post service heroine and 
cocaine problems, which included both intravenous and 
intranasal use.  

Furthermore, the Board finds it significant that the Veteran 
did not report the claimed incidents during service to any of 
his treating physicians while receiving treatment for 
hepatitis C.  Importantly though, as noted above, the Veteran 
did report his ongoing problems with heroine and cocaine.  
Because these records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Mueller and Kirkpatrick: FEDERAL EVIDENCE, vol. 4, § 
8:75, pp. 660-61 (3d ed. 2007) (Federal Rule 803(4) expands 
the hearsay exception for physical conditions to include 
statements of past physical condition on the rationale that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care). Therefore, the Board affords more probative 
weight to what amounts to the lack of medical evidence 
documenting a service-related hepatitis C risk factor than to 
the Veteran's current statements made in connection with his 
claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).

Thus, the only evidence linking the Veteran's hepatitis C to 
his service is his own lay contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's 
statements that he has experienced risk factors for hepatitis 
C during and after service, the Board acknowledges that he is 
competent to testify what he experienced.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

However, although the Veteran may sincerely believe that his 
hepatitis C was caused by his active service, the Veteran, as 
a lay person, is not competent to testify as to matters of 
medical causation or diagnosis.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that hepatitis C did not manifest 
during service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for hepatitis C.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board 
concludes that service connection for hepatitis C is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

Reasons for Remand: To afford the Veteran a VA examination 
and to afford him a proper notice letter.

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008; 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran has not been afforded a VA 
examination for his PTSD claim.  The law provides that VA has 
a duty to obtain a medical examination or opinion when the 
record contains competent evidence of a current disability, 
indicates that such disability may be associated with active 
service, but does not contain sufficient information to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, a medical 
examination is necessary because a VAMC treatment note dated 
in July 1999, and private treatment records dated in June 
2003 and April 2007 indicate that the Veteran has a current 
diagnosis of PTSD.  Further, in April 2006, the JSRRC 
verified the occurrence of mortar attacks in December 1971 in 
the Phu Bai Base Defense bunker area.  Service personnel 
records establish that the Veteran was present at this 
facility.  Considering the Veteran's stressor statement, 
which included a reported sniper attack at Phu Bai in 
December 1971, along with this information, the Board finds 
that there is sufficient evidence of a verified stressor.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(corroboration of every detail of the alleged in-service 
stressor is not required, only that the event occurred and 
that the Veteran was exposed to the event).  Therefore, the 
Veteran must be afforded a VA examination to determine if 
there is a nexus between his current diagnosis and the 
verified in-service stressor.  

Furthermore, failure by the BVA to enforce compliance with 
the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence VA would seek to provide and which evidence 
the claimant is to provide, is remandable error.  In this 
case, it does not appear that the Veteran has been adequately 
notified in connection with his application to reopen his 
claims for service connection for a left hip disorder.  In 
this regard, the record contains a letter dated in June 2003, 
which indicated what the evidence must show to establish a 
claim for service connection, that new and material evidence 
was required to reopen a claim and what constitutes new and 
material evidence.

However, the June 2003 letter did not specifically inform the 
Veteran of the reasons his previous claim for service 
connection was denied, nor what type of evidence would be 
necessary to substantiate his claims.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006) (VA must look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Such specific notice is required to comply with the 
law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supplement 2008) and 38 C.F.R. § 
3.159(b) (2008) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
Veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an additional 
notice letter regarding the Veteran's 
claims in order to ensure compliance with 
the requirements as described in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006) and 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present, to 
specifically include PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, and should include 
psychological testing including PTSD sub 
scales. The AMC/RO should provide the 
examiner the summary of the verified 
stressor described above, and the examiner 
must be instructed that only this event 
may be considered for the purpose of 
determining whether exposure to an in- 
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also confirm whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the AMC/RO.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review


	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


